E. BRYAN WILSON
Acting United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
SANJAY PATEL
Trial Attorney, Civil Rights Division
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov
       sanjay.patel@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,          ) No. 3:20-cr-81-1-JMK
                                        )
                          Plaintiff,    )
                                        )
          vs.                           )
                                        )
     WILLIAM ALEXANDER,                 )
                                        )
                          Defendant.    )
                                        )

                            SENTENCING MEMORANDUM

I.      REQUESTED SENTENCE
 Probation                                                       3 years
 Restitution                                                     $19,000.00
 Fine                                                            None
 Special Assessment                                              $125.00




       Case 3:20-cr-00081-JMK-MMS Document 46 Filed 08/16/21 Page 1 of 4
II.    FACTORS ENUMERATED BY CONGRESS IN 18 U.S.C. 3553(a)
       A.     (a)(1): Offenses and offender

       The defendant is a 50-year-old person 1 with no prior criminal charges nor

convictions, but who does have a history of mental health issues requiring treatment.

       On November 1, 2019, the Defendant was in Anchorage, Alaska, and under the

influence of alcohol. The Defendant observed a YouTube video depicting a confrontation

between members of a synagogue in California and a YouTube personality of whom the

Defendant is a fan. Feeling angered by the confrontation, and wanting to retaliate on behalf

of the YouTube personality, the Defendant searched the internet to find contact information

for the synagogue. The Defendant called the publicly-accessible phone number for the

synagogue. A voicemail program answered. The Defendant left a voicemail saying “I’m

coming for you kikes. You’re all gonna pay. Bye bye kikes. Bye bye kikes. I’m gonna kill

you all.” “Kike” is a derogatory term for a Jewish person.

       When confronted by police, the Defendant first denied leaving the voicemail, but,

ultimately, admitted to the action and denied any intent to carry out threats. The

Government has found no evidence that the Defendant has any prior relationship with the

synagogue nor congregants. Nor is there any indication that the Defendant generally

harbors ill-will toward any of the victims specifically, nor Jewish people in general. There

appears to be no evidence that the Defendant intended to, nor planned to, carry out any

violence.


1
  The Defendant prefers female pronouns but continues to use her given name as reflected
in the caption of this case.
U.S. v. Norris
3:20-cr-81-1-JMK
                                    2
      Case 3:20-cr-00081-JMK-MMS Document 46 Filed 08/16/21 Page 2 of 4
       B.     (a)(2): Needs of the sentence

       In this case, the most important sentencing factors appear to be providing the

Defendant with medical care in the most effective manner so as to adequately deter the

Defendant from similar actions in the future. Further, because the Defendant sought to

interfere with protected Constitutional behavior (i.e. religious expression), it is important

for the sentence to reflect the seriousness of the offense.

       C.     (a)(3): Kinds of sentences available

       Probation is authorized for this offense under 18 U.S.C. § 3561.

       D.     (a)(4): Sentencing range

       The PSR (Dkt. 45) identifies the guideline range as 8-14 months. The Government

does not dispute this calculation.

       E.     (a)(6): Need to avoid unwarranted disparity

       Like the PSR writer (see PSR at Dkt. 45, page 3), undersigned is unaware of a

similarly-situated defendant to whom to compare this Defendant, particularly consider the

Defendant’s personal history and motivation.

       F.     (a)(7): Need for Restitution

       The Government requests the Court order the Defendant to pay $19,000.00 in

restitution to the victim.

III.   PROPOSED SPECIAL CONDITIONS OF PROBATION

       The Government recommends the Court impose all the conditions recommended in

the PSR.


U.S. v. Norris
3:20-cr-81-1-JMK
                                     3
       Case 3:20-cr-00081-JMK-MMS Document 46 Filed 08/16/21 Page 3 of 4
      [D]istrict courts may impose conditions of supervised release if they are
      reasonably related to the goal of deterrence, protection of the public, or
      rehabilitation of the offender, and involve no greater deprivation of liberty
      than is reasonably necessary. These conditions must be tailored to the
      defendant's offense, personal history and characteristics.
United States v. Ochoa, 932 F.3d 866, 870–71 (9th Cir. 2019).

IV.      VICTIM IMPACT STATEMENT

         The president of the synagogue’s congregation has been the primary point of contact

for the U.S. Attorney’s Office regarding the victim’s rights. The president has advised that

the attached statement by the Anti-Defamation League Pacific Northwest will serve as the

victim’s impact statement regarding sentencing.

V.       CONCLUSION

         The United States respectfully proposes the Court impose the sentence described

above.

         RESPECTFULLY SUBMITTED August 16, 2021, in Anchorage, Alaska.

                                                  E. BRYAN WILSON
                                                  Acting United States Attorney

                                                  s/ Jonas M. Walker
                                                  JONAS M. WALKER
                                                  Assistant U.S. Attorney
                                                  United States of America

CERTIFICATE OF SERVICE

I hereby certify that on August 16, 2021, a true and correct copy of the foregoing was
served electronically on the following:

Jane Imholte

s/ Jonas M. Walker
Office of the U.S. Attorney

U.S. v. Norris
3:20-cr-81-1-JMK
                                    4
      Case 3:20-cr-00081-JMK-MMS Document 46 Filed 08/16/21 Page 4 of 4
